Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s after final amendment filed 3/28/2021 has been received and entered.  Claims 1-13 have been cancelled, claims 14 and 23 have been amended.
Claims 14-33 filed 9/15/2020 are pending.

Election/Restriction
Applicant’s election without traverse of Group I, claims 14-19, 29-33 and the species of SEQ ID NO: 3 (miR2861) in the reply filed on 12/12/2019 was acknowledged. For the species election, it is noted that the claims still recite SEQ ID Nos 1-10.
The amendments to the claims are consistent with the elected invention.
Claims 14-33 are pending.  
For the purposes of this action it is noted that claim 23 has been amended to provide limitations consistent with claim 14 however 23 only recites steps that are program instructions, and upon review of the prosecution and reconsideration of the claim limitations and Applicant’s arguments, do not align with the fact pattern for claim 14 which requires the practice of additional elements (whereas claim 23 and 24 only recite instructions that a ‘means’ be affected).  Though similar, rejoinder of these claims would require a new grounds of rejection given that the claims appear to be directed to subject matter requiring analysis and a possible 101 rejection.  However, in view of the prosecution of SEQ ID NO: 3, evaluation of the remaining SEQ ID NOs be rejoined.
As explained above, claims 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/12/2019. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 14-19, 29-33 drawn to a method of comparing expression levels of miRNA in body fluids, and to the species of SEQ ID NOs: 1-10 are currently under examination.

Priority
This application filed 3/16/2017 is a 371 National stage filing of PCT/JP2015/076085 filed 9/15/2015 and claims benefit to foreign application JP2014187685 filed 9/16/2014 in Japan.
Applicants do not comment on the summary of priority.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (see paper entered 3/16/2017).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application were given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, was invoked in the previous action. 
However, the amendments to claim 14 to remove the elements directed to the parts of a device has addressed the basis of the issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 is withdrawn.  
Claim analysis
Claim 14 has been amended and still is generally directed to measuring miRNA sequences and using a specific miRNA measurement to correct for a target miRNA.  More specifically, the claims are directed to a method where miRNA present in body fluid sample is measured and represents an expression level, providing/representing the value obtained in the measurement of miRNA detected including SEQ ID NOs: 1-10, correcting using the expression level of SEQ ID NOs.  Dependent claims have not been amended, and set forth that the measurement is accomplished by known methodologies such as immobilized sequences on an array, and specific steps that further define the analysis of the expression data that is obtained.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method of measuring miRNA in a body fluid sample.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of analyzing the amount of miRNA identified in the sample as an expression value, and correcting the amount based on using the value obtained for SEQ ID NOs: 1-10.   The step of correcting are based in part that SEQ ID NO appears to be a reference value for correction and universal among samples.  The judicial exception is a set of instructions for analysis of expression data and falls into the category of Mathematical Concepts as it uses mathematical relationships and mathematical calculations of the values obtained in the first step to analyze and ‘correct’ values of miRNA expression in sample.

For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining expression data.  As noted in the present specification, such methods were known and previously disclosed for example in JP 2014-7995 (of record), and generally the use of specific miRNA values as references.  However, the art of record fails to provide specifically for SEQ ID NOs 1-10, and there use in simultaneous measurement of other miRNA.  Accordingly, the claims appear to be directed to patent eligible subject matter, and the rejection is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel non-elected claims 20-28.

Conclusion
Claims 14-19, 29-33 are allowed.
The closest art of record is JP 2014-007995 discloses a method of comparative analysis of the expression levels of small RNAs among a plurality of samples, the method including: a measurement process of simultaneously performing measurement of the expression levels of a plurality of the small RNAs and measurement of the expression levels of a plurality of mRNAs for each of the plurality of samples; a representative value acquisition process of acquiring, for each sample, a representative value indicated by a logarithm value on the basis of the measurement values of the expression levels of the mRNAs; a correction factor acquisition process of using an arbitrarily selected first sample as a reference sample, and acquiring differences between the representative value of the mRNA of the reference sample and the representative value of the mRNA of each of the remaining samples, i.e., a second and subsequent samples, as correction factors for the second sample and subsequent samples; a correction process of using the acquired correction factors for the acquired second and subsequent samples, to correct each of the expression levels of the small RNAs measured for the second and subsequent samples; and a comparison process of comparing the expression level of the small RNA of the reference sample with each of the corrected expression levels of the small RNAs of the second and subsequent samples; wherein in a case when acquiring, as the correction factors, values that are obtained by subtracting each of the representative values of the mRNAs of the second and subsequent samples from the representative value of the mRNA of the reference sample in the correction factor acquisition process, the correction is performed by adding the correction factors to each of the logarithm values of the measurement values of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631